Exhibit 10.4 

 



EXECUTION VERSION

 

AMENDMENT NO. 1 TO GUARANTY AGREEMENT

 

AMENDMENT NO. 1 TO GUARANTY AGREEMENT, dated June 22, 2012 (this “Amendment”),
is by and among Wells Fargo Capital Finance, LLC, formerly known as Wells Fargo
Foothill, LLC, a Delaware limited liability company, in its capacity as
administrative agent and co-collateral agent pursuant to the Loan Agreement (as
hereinafter defined) acting for and on behalf of the parties thereto as lenders
(in such capacity, “Agent”), NCI Group, Inc., a Nevada corporation (“NCI”),
Robertson-Ceco II Corporation, a Delaware corporation (“Robertson-Ceco”, and
together with NCI, each individually, a “Borrower” and collectively,
“Borrowers”), NCI Building Systems, Inc., a Delaware corporation (“NCI Building
Systems” or “Parent”) and Steelbuilding.com, Inc., a Delaware corporation
(“Steelbuilding” and together with Parent and Borrowers, each individually a
“Guarantor” and collectively, “Guarantors”).

 

WITNESSETH:

 

WHEREAS, Agent, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) have made
and may make loans and advances and provide other financial accommodations to
Borrowers as set forth in the Loan and Security Agreement, dated October 20,
2009, by and among Agent, Lenders, Borrowers, Guarantors and the other agents
named therein (as amended by Amendment No. 1 to the Loan and Security Agreement,
dated December 3, 2010, and Amendment No. 2 to the Loan and Security Agreement,
dated May 2, 2012, and as the same may hereafter be further amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”) and
the other Financing Agreements;

 

WHEREAS, Guarantors have guaranteed certain obligations of the Borrowers and
Parent under the Loan Agreement pursuant to that certain Guaranty Agreement
dated as of October 20, 2009 (the “ABL Guaranty”), among Guarantors and ABL
Agent;

 

WHEREAS, Guarantors desire to amend certain provisions of the ABL Guaranty as
set forth herein, and Agent is willing to agree to such amendments on the terms
and subject to the conditions set forth herein; and

 

WHEREAS, by this Amendment, Agent and Guarantors desire and intend to evidence
such amendments;

 

NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.          Amendment to ABL Guaranty. The ABL Guaranty is, effective as of the
satisfaction of the conditions precedent set forth in Section 3 below, hereby
amended by deleting the initial paragraph thereof in its entirety and replacing
it with the following:

 

 

 

 

“THIS GUARANTY AGREEMENT, dated October 20, 2009 (as amended, modified,
supplemented, extended, renewed, restated or replaced, the “Guaranty”) is by NCI
Group, Inc., a Nevada corporation (“NCI”), Robertson-Ceco II Corporation, a
Delaware corporation (“Ceco” and, collectively with NCI and each other Borrower
(as such term is defined in the Loan Agreement, as hereinafter defined) under
the Loan Agreement from time to time, each individually a “Borrower” and
collectively the “Borrowers”), NCI Building Systems, Inc., a Delaware
corporation (“Company”) and Steelbuilding.com, Inc., a Delaware corporation
(“Steelbuilding”), in favor of Wells Fargo Capital Finance, LLC, a Delaware
limited liability company, in its capacity as administrative agent and
collateral agent for the Secured Parties, as such term is defined in the Loan
Agreement, (in such capacity, “Agent”). The Company, Ceco, NCI, Steelbuilding
and any other Subsidiary of the Company that becomes party hereto after the date
hereof in accordance with Section 17 hereof are sometimes hereinafter referred
to hereunder individually each, as a “Guarantying Party” and collectively, as
“Guarantying Parties”.”

 

2.          Interpretation. For purposes of this Amendment, all terms used
herein which are not otherwise defined herein, including but not limited to,
those terms used in the recitals hereto, shall have the respective meanings
assigned thereto in the Loan Agreement.

 

3.          Conditions Precedent. The amendment contained herein shall only be
effective on the date on which each of the following conditions precedent are
satisfied in a manner reasonably satisfactory to Agent (the “Amendment Effective
Date”):

 

(a)          Agent shall have received counterparts of this Amendment, duly
authorized, executed and delivered by Borrowers and Guarantors; and

 

(b)           Agent shall have received the consent or authorization from such
Lenders as are required for the amendments provided for herein to execute this
Amendment on behalf of the Lenders.

 

Agent will promptly confirm the occurrence of the Amendment Effective Date in
writing to Parent.

 

4.          Effect of this Amendment. Except as expressly set forth herein, no
other amendments, changes or modifications to the Financing Agreements are
intended or implied, and in all other respects the Financing Agreements are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the effective date hereof and Borrowers and Guarantors shall not be entitled to
any other or further amendment by virtue of the provisions of this Amendment or
with respect to the subject matter of this Amendment. To the extent of conflict
between the terms of this Amendment and the other Financing Agreements, the
terms of this Amendment shall control. The ABL Guaranty and this Amendment shall
be read and construed as one agreement. On and after the date that all
conditions set forth in Section 3, above, shall have been satisfied and this
Amendment has become effective, each reference in the ABL Guaranty to “this
Guaranty”, “hereunder”, “hereof”, “herein” or words of like import, and each
reference in the other Financing Agreements to the ABL Guaranty, shall mean and
be a reference to the ABL Guaranty as amended hereby.

 

5.          Governing Law. The validity, interpretation and enforcement of this
Amendment and any dispute arising out of the relationship between the parties
hereto whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.

 

-2-

 

  

6.          Binding Effect. This Amendment shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

 

7.          Entire Agreement. This Amendment represents the entire agreement and
understanding concerning the subject matter hereof among the parties hereto, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.

 

8.          Headings. The headings listed herein are for convenience only and do
not constitute matters to be construed in interpreting this Amendment.

 

9.          Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment by telefacsimile or other electronic method of
transmission shall have the same force and effect as delivery of an original
executed counterpart of this Amendment. Any party delivering an executed
counterpart of this Amendment by telefacsimile or other electronic method of
transmission shall also deliver an original executed counterpart of this
Amendment, but the failure to do so shall not affect the validity,
enforceability, and binding effect of this Amendment.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

  

-3-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their authorized officers as of the day and year first
above written.

 

WELLS FARGO CAPITAL
FINANCE, LLC, as Administrative
Agent   By: /s/ Matt Mouledous   Name: Matt Mouledous   Title: VP  



 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

 

 

 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]



 

  NCI GROUP, INC       By: /s/ Mark Johnson   Name: Mark Johnson   Title:
Executive Vice President, Chief     Financial Officer and Treasurer      
ROBERTSON-CECO II CORPORATION       By: /s/ Mark Johnson   Name: Mark Johnson  
Title: Executive Vice President, Chief     Financial Officer and Treasurer      
NCI BUILDING SYSTEMS, INC.       By: /s/ Mark Johnson   Name: Mark Johnson  
Title: Executive Vice President, Chief     Financial Officer and Treasurer      
STEELBUILDING.COM INC.       By: /s/ Mark Johnson   Name: Mark Johnson   Title:
Vice President - Accounting

 



 

